Citation Nr: 1103717	
Decision Date: 01/28/11    Archive Date: 02/08/11

DOCKET NO.  04-38 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for a right foot and ankle 
disability, to include as secondary to service-connected right 
great toe disability.

2.  Entitlement to service connection for a left foot and ankle 
disability, to include as secondary to service-connected right 
great toe disability.

3.  Entitlement to an initial rating in excess of 10 percent for 
hallux rigidus/valgus of the right great toe with arthritis and 
bunion.     

4.  Entitlement to aid and attendance allowance for the Veteran's 
spouse.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran served on active duty from August 1949 to January 
1953. 

This case originally arises before the Board of Veterans' Appeals 
(the Board) on appeal from March 2007 and January 2008 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in Providence, Rhode Island.

In July 2008 and July 2010, the Board remanded this case for 
further development.

In November 2008, the RO granted service connection for arthritis 
of the right first metatarsophalangeal joint (great toe) and 
assigned a noncompensable evaluation, effective March 13, 2008.  
The Veteran disagreed with the evaluation assigned and perfected 
a timely appeal of such issue.

In September 2010, the RO increased the evaluation for right toe 
with arthritis and bunion from zero to 10 percent disabling, 
effective March 13, 2008.  In correspondence received the 
following month, the Veteran expressed his desire for a higher 
evaluation.   

In November 2010, the Veteran testified via videoconference 
before the undersigned Acting Veterans Law Judge.  He had 
previously testified in May 2008, before a Veterans Law Judge who 
is no longer employed by the Board.  Copies of the hearing 
transcripts are of record and have been reviewed.  Additional 
evidence was received November 2010 along with a waiver of 
initial RO consideration.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to service connection for a right foot 
and ankle disability; entitlement to an increased rating for 
hallux rigidus/valgus with arthritis and bunion of the right 
first metatarsal joint; and entitlement to aid and attendance 
allowance for the Veteran's spouse are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

With resolution of any doubt in the Veteran's favor, the 
preponderance of the evidence relates his arthritis of the left 
ankle to his service-connected right great toe disability.


CONCLUSION OF LAW

Arthritis of the left ankle is proximately due to, or the result 
of, the service-connected right great toe disability.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.310 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

In view of the favorable disposition below, the Board finds that 
all notification and development action necessary to render a 
fair decision on the service connection claim for left ankle 
disability has been accomplished.  

Background

The Veteran seeks service connection for a left foot and ankle 
disability, to include as secondary to his service-connected 
right great toe disability.

His service treatment records show that he suffered trauma to his 
right great toe and was treated for bilateral ingrown toenails 
involving the right and left great toes.  Service connection is 
currently in effect for right great toenail deformity, as well as 
hallux rigidus/valgus of the right great toe with arthritis and 
bunion.

In support of the Veteran's claim, Aaron Milam, D.P.M., in May 2005, 
stated that over the past 50 years the Veteran has compensated for 
his [service-connected] right foot disability by placing more 
pressure on the left and that he had developed osteoarthritis of the 
left ankle.  Dr. Milam opined that "the osteoarthritis is more 
pronounced on the left versus the right, which is often seen in 
trauma or significant over compensation type situation."  Dr. Milam 
noted that there was no history of acute trauma to the left ankle, 
and opined that "over the years microtrauma caused by repetitive off 
loading of the right side has resulted in this severe ankle 
condition."

A report of a November 2005 VA examination reflects diagnoses of 
bilateral degenerative joint disease of the first metatarsophalangeal 
joints and bilateral plantar and posterior calcaneal spurs.  The 
examiner noted that x-rays do not indicate that the osteoarthritis is 
worse on the left than on the right.  The examiner opined that "it 
is unlikely that the [V]eteran's right toe injury has caused a left 
ankle condition."  

A February 2008 consultation by Richard E. Baker, D.P.M. reflects 
that Dr. Baker opined that the "left ankle discomfort/arthritis is 
due to compensation for right foot pain, especially in regards to 
dystrophic right hallux nail."  In a March 2008 statement, Dr. Baker 
elaborated:  Due to the pain in his right foot, [the Veteran] placed 
more pressure on his left foot.  Over the years, this caused him to 
develop arthritis in his left ankle as well as spurring in his left 
calcaneus. ...  Since there is no history of significant trauma to the 
region, compensation is the only way these conditions could develop.  
I truly believe that his left foot and ankle condition ... is due to 
compensation for the previous injury and sequelae from his right foot 
injury.

A report of a May 2008 evaluation of the Veteran by Robert E. 
McKittrick Jr., M.D. reveals impressions of left Achilles 
tendonitis, left calcaneal heel spur, left plantar surface foot 
pain (chronic plantar fasciitis), bilateral "fallen arches" 
(pes planus), pronated gait, obesity, and bilateral great toe 
arthritis.  Dr. R.M. opined that "[i]t is obvious that the above 
problems tend to exacerbate each other, and it is reasonable to 
extrapolate that these conditions have been brought on by 
compensation for the aforementioned RIGHT TOE INJURY."  
[Emphasis as in the original report.]
	
A report of an August 2008 VA examination of the feet shows 
diagnoses of onychomycosis, and degenerative joint disease, 
bilaterally.   The examiner opined that it was "speculation" 
that the Veteran's right great toe injury caused an increase in 
the level of severity of the osteoarthritis in the left ankle.

In October 2009, the Board referred the service connection claims 
for a VA medical expert opinion to determine whether the service-
connected right great toe disabilities caused or aggravated any 
current foot and ankle disorder of the lower extremities.  In an 
undated response, a VA physician opined that, setting aside the 
previously service-connected right great toe disability, it is 
less likely as not that the  Veteran's current disorder of the 
feet and ankles is directly related to his military service.  The 
physician further opined that it is less likely as not that the 
Veteran's service-connected right great toe disability caused 
bilateral degenerative joint disease of the feet and ankles.  
Lastly, the physician opined that, given that radiographic 
evidence of increased right great toe metatarsophalangeal 
arthritis compared to the left, it is at least as likely as not 
that the great toe disability aggravated the condition; however, 
it is speculation that the Veteran's reported gait change 
secondary to the great toe disability has led to the remaining 
arthritis of the feet and ankles.

Legal Criteria

Establishing service connection generally requires medical or, in 
certain circumstances, lay evidence of (1) a current disability; 
(2) an in-service incurrence or aggravation of a disease or 
injury; and (3) a nexus between the claimed in-service disease or 
injury and the present disability.  See Davidson v. Shinseki, 581 
F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 
(1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  The second and third 
elements may be established by showing continuity of 
symptomatogy.  Continuity of symptomatology may be shown by 
demonstrating "(1) that a condition was 'noted' during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the post-
service symptomatology." Barr v. Nicholson, 21 Vet. App. 303, 
307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007) (holding that 
"[w]hether lay evidence is competent and sufficient in a 
particular case is a factual issue to be addressed by the 
Board").

Service connection will also be presumed for certain chronic 
diseases, including arthritis, if manifest to a compensable 
degree within one year after discharge from service.  See 38 
C.F.R. §§ 3.307, 3.309 (2010).

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service connected.  
38 C.F.R. § 3.310.  Disability that is chronically worsened by 
service-connected disability shall be service connected. See 
Allen v. Brown, 7 Vet. App. 439 (1995).

In making all determinations, the Board must fully consider the 
lay assertions of record.  A layperson is competent to report on 
the onset and continuity of his current symptomatology.  See 
Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is 
competent to report on that of which he or she has personal 
knowledge).  Lay evidence can also be competent and sufficient 
evidence of a diagnosis or to establish etiology if (1) the 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Davidson v. Shinseki, 
581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 
F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The Board is charged with the duty to assess the credibility and 
weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. 
Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. 
Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court 
of Appeals for the Federal Circuit (Federal Circuit), citing its 
decision in Madden, recognized that that Board had inherent fact-
finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  
Moreover, the United States Court of Appeals for Veterans Claims 
(Court) has declared that in adjudicating a claim, the Board has 
the responsibility to weigh and assess the evidence.  Bryan v. 
West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is 
satisfactory, the Board may also properly consider internal 
inconsistency of the statements, facial plausibility, consistency 
with other evidence submitted on behalf of the Veteran, and the 
Veteran's demeanor when testifying at a hearing.  See Dalton v. 
Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. 
App. 498, 511 (1995), aff'd per curiam, 78 F.3d 
604(Fed.Cir.1996).

Analysis

The Veteran's primary assertion is that he is compensating for right 
great toe pain by bearing his weight on his left lower extremity.  
The medical evidence shows that he is currently diagnosed with 
arthritis of the left ankle.  

As shown above, the evidence of record contains both positive and 
negative etiology opinions with regard to the Veteran's left ankle 
disability.  Dr. Milam, in 2005, opined that "over the years 
microtrauma caused by repetitive off loading of the right side has 
resulted in this severe ankle condition."  The physician noted that 
there was no history of acute trauma to the left ankle.  Dr. Baker in 
2008 opined that the Veteran's left ankle disability is likely due to 
the service-connected right great toe disability, also noting that 
there has been no evidence of significant trauma to the region 
following the in-service injury.  Further, Dr. R.M. in his May 2008 
report indicated that the Veteran's left foot conditions have been 
brought on by the right toe injury.

On the other hand, the VA examiner in November 2005 opined that 
it was unlikely that the Veteran's right toe injury caused his 
left ankle disability.  Although an opinion was requested in 
August 2008, the VA examiner was unable to state that the 
Veteran's right great toe injury caused an increase in the level 
of severity of the osteoarthritis in the left ankle without 
resorting to speculation (but did note evidence of abnormal 
weight bearing).  Lastly, the VA medical expert who responded to 
the October 2009 opinion request indicated that it is less likely 
that the left ankle and foot disability had its onset during 
service and indicated that he could not relate the Veteran's 
reported gait change to the remaining arthritis of the feet and 
ankles without resorting to speculation.

On review, the Board affords greater weight to the private 
opinions provided by Dr. Milam, Dr. Baker, and Dr. R.M.  These 
physicians essentially relate the Veteran's arthritis of the left 
ankle to his service-connected right toe disability.  All three 
private physicians agree that the Veteran is compensating for 
right toe pain by bearing more weight on his left lower 
extremity.  Also, as noted by Drs. Milam and Baker, there is no 
evidence of trauma to the Veteran's left ankle.  The Board finds 
these opinions to be factually accurate, fully articulated, and 
soundly reasoned.  

On the other hand, the VA physicians who offered etiology 
opinions did not provide any supporting rationale and did not 
reconcile their opinions with the competing opinions of record.  
See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. 
Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion 
... must support its conclusion with an analysis that the Board 
can consider and weigh against contrary opinions.").  Thus, the 
Board finds the VA opinions to be less probative than the private 
opinions of record.  

Thus, based on the foregoing reasons and bases and with the 
resolution of all reasonable doubt in the Veteran' favor, the 
Board finds that the Veteran's arthritis of the left ankle is 
proximately due to or related to his service-connected right 
great toe disability.    


ORDER

Service connection for arthritis of the left ankle is granted.


REMAND

The Veteran is currently assigned an initial 10 percent rating 
for arthritis with bunion of the right first metatarsal joint 
(great toe).  During his November 2010 hearing, he testified that 
such disability has worsened since his last VA examination 
conducted in August 2008.  The Veteran maintains that he has 
right foot, skin, and neurologic pathology, secondary to the 
arthritis in his right great toe.  He further indicates that his 
right great toe disability has caused his neighboring toe to 
break.  The Board further observes that in August 2009, he 
presented to the emergency room at a VA medical facility.  In 
light of the Veteran's contentions and the medical evidence 
showing current right foot complaints, the Board finds that the 
Veteran should be scheduled for a comprehensive VA examination 
addressing the current nature and severity of all residuals of 
the right great toe injury.  See Snuffer v. Gober, 10 Vet. 
App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. 
Reg. 43186 (1995).  The Board further acknowledges the Veteran's 
assertion that extraschedular consideration is warranted.  

As indicated, the issue of entitlement to service connection for 
a right foot and ankle disability is also on appeal.  The 
contentions set forth in connection with this claim are 
essentially the same as that set forth in connection with his 
increased rating claim for right great toe disability.  Despite 
prior VA examinations, it is unclear from the record what, if 
any, associated pathology exists in the right foot and ankle.  
Thus, the Board finds that a remand is also necessary to 
determine the current nature and etiology of any currently right 
foot and ankle disability.  

Finally, with regard to the issue of entitlement to aid and 
attendance for the Veteran's spouse, the Board notes that such 
benefit requires the Veteran to establish that his spouse is 
either a patient in a nursing home, or helpless or blind, or so 
nearly helpless or blind, as to require the regular aid and 
attendance of another person.  38 U.S.C.A. § 1115(1)(E) (West 
2002).  VA regulations require the Veteran to establish that his 
spouse (1) is blind or so nearly blind as to have corrected 
visual acuity of 5/200 or less, in both eyes, or concentric 
contraction of the visual field to 5 degrees or less; or (2) is a 
patient in a nursing home because of mental or physical 
incapacity; or (3) has a factual need for aid and attendance 
under the criteria set forth in § 3.352(a).  38 U.S.C.A. § 
1502(b) (West 2002); 38 C.F.R. § 3.351(c) (2010).

The evidence of record shows that the Veteran's spouse has 
osteoarthritis in both knees and has trouble walking.  Also, in 
2010, she was hospitalized for a liver abscess and later a 
stroke.  Although she is not an actual patient in a nursing home, 
she receives occupational therapy a few times per week at her 
home through an assisted living company.  In any event, even 
considering this evidence, it is still unclear as to whether the 
Veteran's spouse has a factual need for aid and attendance, which 
is established where the claimant meets the following 
considerations:  inability of the claimant to dress herself, or 
to keep herself ordinarily clean and presentable; frequent need 
of adjustment of any special prosthetic or orthopedic appliances 
which by reason of the particular disability cannot be done 
without aid (this will not include the adjustment of appliances 
which normal persons would be unable to adjust without aid, such 
as supports, belts, lacing at the back, etc.); inability of the 
claimant to feed herself through loss of coordination of upper 
extremities or through extreme weakness; inability to attend to 
wants of nature; or incapacity, physical or mental, which 
requires care or assistance on a regular basis to protect the 
claimant from hazards or dangers incident to his environment.  
38 C.F.R. § 3.352(a) (2010).  The particular personal function(s) 
that the claimant must be unable to perform must be one of the 
enumerated disabling conditions, but she is not required to 
satisfy all of the enumerated disabling conditions.  Turco v. 
Brown, 9 Vet. App. 222, 224 (1996).  VA must consider all of the 
above-mentioned factors within the regulation.  Id. at 224.  

Given the circumstances in this case, the Board finds that the 
claim must be remanded for the Veteran's spouse to be afforded an 
appropriate examination to determine whether she is in need of 
aid and assistance.  38 C.F.R. § 3.159 (2010).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  After obtaining and associating with 
the claims folder any outstanding treatment 
records of the Veteran from the VA Medical 
Center in Providence, Rhode Island, 
schedule him for an appropriate VA 
examination to determine the nature, 
extent, onset and etiology of any right 
foot and ankle disability, as well as the 
current nature and severity of his service-
connected hallux rigidus/valgus with 
arthritis and bunion of the right first 
metatarsal joint.  The claims folder should 
be made available to and reviewed by the 
examiner.  All necessary tests should be 
performed and all findings should be 
reported in detail.

a.  The examiner is asked to diagnose all 
residuals of the right great toe 
disability, to include any orthopedic, 
muscle, neurological, and skin pathology.

b.   For all residuals of the right great 
toe disability currently shown, the 
examiner is asked to provide an opinion as 
to whether it is at least as likely as not 
that the identified disaibility is related 
to or had its onset in service.  

The examiner is also requested to provide 
an opinion as to whether it is at least as 
likely as not that the currently shown 
residual disability was (a) caused or (b) 
aggravated (i.e., permanently worsened 
beyond the natural progression of the 
disorder) by the service-connected right 
great toe disability.

c.  The examiner is also asked to determine 
the severity of each residual of the right 
first great toe disability currently shown.

For any orthopedic residual (including any 
toes other than the right great toe), the 
examiner is requested to provide range of 
motion findings for the appropriate joint 
and indicate whether the joint exhibits 
weakened movement, excess fatigability, or 
incoordination attributable to the service-
connected right great toe disability.  If 
feasible, this determination should be 
expressed in terms of the degree of 
additional range of motion lost.

For any related neurological impairment, 
the examiner should identify the affected 
nerve and the degree of paralysis, if any.  
Any finding should be reconciled with VA 
progress notes dated in August 2009 showing 
no right pedal pulse, and a private medical 
statement dated in May 2010 indicating 
neuropathy of the right foot/great toe.

For any related skin pathology, the 
examiner should report the nature and the 
severity of the impairment, to specifically 
include any scarring.  

All findings and conclusions should be set 
forth in a legible report.

2.  Schedule the Veteran's spouse for an 
appropriate examination to determine 
whether she is entitled to regular aid and 
attendance.  If she is unable to travel to 
the examination site, this should be 
certified by someone familiar with her 
situation, e.g., her husband or other 
family member; and alternative arrangements 
should be made for an evaluation of her 
conditions by a physician who is familiar 
with her situation, and who can further 
examine her, if possible.  

Request that the examiner provide a 
complete evaluation of the effects of her 
disabilities in order that the Board may 
determine whether she is so helpless that 
regular aid and attendance is required.  
Request that the examiner's assessment 
include, but not be limited to, an 
evaluation of such conditions as: (i) 
inability of the Veteran's spouse to dress 
or undress herself or to keep herself 
ordinarily clean and presentable; (ii) 
frequent need of adjustment of any special 
prosthetic or orthopedic appliances which 
by reason of the particular disability 
cannot be done without aid; (iii) inability 
of the Veteran's spouse to feed herself 
through loss of coordination of upper 
extremities or through extreme weakness; 
(iv) inability to attend to the wants of 
nature; or incapacity, physical or mental, 
which requires care or assistance on a 
regular basis to protect the the Veteran's 
spouse from hazards or dangers incident to 
her daily environment.  The rationale for 
all opinions expressed should be provided 
in a legible report.

3.  Thereafter, the AMC should adjudicate 
the Veteran's service connection claim for 
a right foot and ankle disability; 
increased rating claim for the right great 
toe disability, to include whether 
extraschedular consideration is warranted; 
and the claim of entitlement to aid and 
attendance allowance for the Veteran's 
spouse.  If the benefits sought on appeal 
are not granted in full, the RO should 
issue the Veteran and his representative a 
supplemental statement of the case and 
provide the Veteran an opportunity to 
respond.  

Thereafter, the case should be returned to the Board, if in 
order.  No action is required of the Veteran until he is notified 
by the AMC/RO.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


